DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-8 are presented for examination.
Claim 6 is cancelled.
Claims 1-5, 7-8 are allowed.

Invention
The Present invention teaches "Provided is a hydraulic excavator (1) that performs work by operating an arm (9) after moving a bucket (10) to a work start position. An operation determination section (81c) determines, based on an operation performed on an operation device, whether a front work device (1A) is engaged in a work preparation operation for moving the bucket to the work start position. When the operation determination section determines that the front work device is engaged in the work preparation operation at the time of operation of the operation device, an actuator control section (81) controls a bucket cylinder (7) such that the angle of a work tool with respect to a target surface coincides with a preset target angle (θTGT).”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Shrinath Malur (Reg. No. 34,663) on July 1, 2021.


The claims have been amended as follows:

1.  (Currently Amended) A work machine that performs work by operating an arm after moving a work tool to a work start position, the work machine comprising: a work device that includes a boom, the arm, and  a bucket; a plurality of hydraulic actuators that drive the work device; an operation device that instructs the work device to operate in accordance with an operator's operation; and a target surface setting device that sets a target surface indicative of a target shape of a work target for the work device; a target angle setting device that sets a target angle of the bucket; and a control device configured to: perform bucket angle control as machine control to control a hydraulic actuator related to the bucket among the plurality of hydraulic actuators such that an angle of the bucket coincides with the target angle, and perform boom raising control as the machine control to control a hydraulic actuator related to the boom rising operation among the plurality of hydraulic actuators, based on a position of the target surface, a posture of the work device, and an operation amount of the operation device, such that a claw tip of the bucket is positioned on or above the target surface, wherein the control  a time of operation of the operation device, perform the bucket angle control and the boom raising control as the machine control, and when it is determined that the work device is not engaged in the work preparation operation at the time of operation of the operation device, perform the boom raising control as the machine control without performing the bucket angle control.

4.  (Currently Amended) A work machine that performs work by operating an arm after moving a work tool to a work start position, the work machine comprising: a work device that includes a boom, the arm, and the work tool; a plurality of hydraulic actuators that drive the work device; an operation device that instructs the work device to operate in accordance with an operator's operation; and a control device that includes an actuator control section for controlling at least one of the hydraulic actuators under predetermined conditions at a time of operation of the operation device is operated, wherein the control device further includes an operation determination section that determines, based on an operation performed on the operation device, whether the work device is engaged in a work preparation operation for moving the work tool to the work start position, when  a pivot speed of the arm is zero, the operation determination section determines that the work device is engaged in the work preparation operation, and when the operation determination section determines that 

8.  (Currently Amended) The work machine according to claim 1, wherein  an actuator control section executes the machine control such that the angle of the work tool with respect to the target surface coincides with the target angle at a desired position referenced to the target surface.

Reason for Allowance
Claims 1-5, 7-8 are allowed.
          The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments presented on 04/27/2021, Pages 1-5. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2-3, 7-8 are either directly or indirectly dependent upon independent claims 1, 4-5, therefore, are allowed in view of their dependence upon claims 1, 4-5.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          CAILLIERET et al. (US Pub. No.: 2017/0356157 A1) teaches “A control method includes the steps of: providing an excavator including: several movable members configured to move parts of the excavator, one actuating set comprising several actuators, among which at least one electric actuator, one or more static brakes movable between: i) a locking position and ii) an unlocking position, a command device to receive commands from an operator, a control unit to control the actuators and the static brakes based on command signals. The control method further includes: a reception step for receiving a command signal, an actuation check step to check whether the command signal requires the control unit to actuate an actuator of the actuating set, and if yes, an unlocking step wherein the control unit releases the static brakes of the actuating set.”

       STOCKHAUS et al. (US Pub. No.: 2016/0145832 A1) teaches “The invention relates to a system and a method for, with a first and a second hand operated control means (11a, 11b), controlling movement on a work tool (5) for a construction machine (1). The construction machine (1) comprises a lower carriage (2), a top (3), a digging arm (4) and a work tool (5). The digging arm (4) comprises an inner link arm (4a) with a first and a second inner link arm end (4a1, 4a2) and an outer link arm (4b) with a first and a second outer link arm end (4b1, 4b2). The work tool (5) is secured in the second outer link arm end (4b2) via an attachment device (6) which enables controlled rotation and controlled tilting of the work tool (5) in relation to the outer link arm (4b). The system is characterized in that the first hand operated control means (11a) is intended to control the position of the second outer link arm end (4b2) and the second hand operated control means (11b) is intended to control the function of the tool (5), comprising controlled rotation and controlled tilting of the work tool (5) in relation to the outer link arm (4b).”
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667